     Case 2:17-cv-00260-KJM-JDP Document 66 Filed 02/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL WEBSTER WRIGHT,                            Case No. 2:17-cv-00260-KJM-JDP (PC)
12                        Plaintiff,                    FINDINGS AND RECOMMENDATIONS
                                                        THAT THIS ACTION BE DISMISSED FOR
13           v.                                         FAILURE TO PROSECUTE, FAILURE TO
                                                        COMPLY WITH COURT ORDERS, AND
14    J. LEWIS, et al.,                                 FAILURE TO COMPLY WITH LOCAL
                                                        RULES
15                        Defendants.
                                                        OBJECTIONS DUE WITHIN FOURTEEN
16                                                      DAYS
17

18

19          On November 10, 2020, defendants filed a motion for terminating sanctions pursuant to
20   Federal Rule of Civil Procedure 37(b)(2)(A). ECF No. 61. In violation of Local Rule 230(l),
21   plaintiff failed to timely file an opposition or statement of non-opposition to defendants’ motion.
22   Accordingly, on December 18, 2020, plaintiff was ordered to show cause within twenty-one days
23   why this action should not be dismissed for failure to prosecute and for failure to comply with the
24   court’s local rules. ECF No. 65. He was also ordered to file, within twenty-one days, a response
25   to defendants’ motion to defendants’ motion. Id. at 2. Plaintiff was warned that failure to comply
26   with the court’s order would result in a recommendation that this action be dismissed. Id. To
27

28
                                                       1
     Case 2:17-cv-00260-KJM-JDP Document 66 Filed 02/17/21 Page 2 of 2


 1   date, plaintiff has not filed an opposition or statement of non-opposition to defendants’ motion,

 2   nor otherwise responded to the court’s December 18, 2020 order.

 3            Accordingly, it is hereby RECOMMENDED that:

 4            1. This action be dismissed for failure to prosecute, failure to comply with court orders,

 5   and for failure to comply with the court’s local rules. See ECF No. 65.

 6            2. The Clerk of Court be directed to close the case.

 7            These findings and recommendations are submitted to the United States District Judge

 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 9   after being served with these findings and recommendations, any party may file written

10   objections with the court and serve a copy on all parties. Such a document should be captioned

11   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

12   objections shall be served and filed within fourteen days after service of the objections. The

13   parties are advised that failure to file objections within the specified time may waive the right to

14   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez

15   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
     IT IS SO ORDERED.
16

17
     Dated:      February 17, 2021
18                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                        2
